Exhibit 10.3
admslogo.jpg [admslogo.jpg]




June 27, 2017
Via Hand Delivery
William J. Dawson
c/o Adamas Pharmaceuticals, Inc.


Re:    Separation and Consulting Agreement
Dear Bill:
This letter sets forth the substance of the separation agreement (the
“Agreement”) that Adamas Pharmaceuticals, Inc. (the “Company”) is offering to
you to aid in your employment transition.
1.SEPARATION DATE. You have notified the Company of your plans to retire and
have voluntarily resigned your employment with the Company, and the Company has
accepted your resignation of employment. Your retirement and your last day of
employment with the Company will be effective on September 30, 2017 (the
“Separation Date”). On the Separation Date, the Company will pay you all accrued
salary, and all accrued and unused paid time off (“PTO”) earned through the
Separation Date, subject to standard payroll deductions and withholdings. You
are entitled to these payments regardless of whether or not you sign this
Agreement. Following the Separation Date, you will no longer hold any other
employment or officer position with the Company or any of its subsidiaries or
affiliated entities.
2.    POSITION CHANGE AND TRANSITION PERIOD. On June 29, 2017, your position
with the Company will change from Chief Financial Officer to Financial Advisor,
and you will continue to serve in that capacity until your Separation Date. The
time period from June 29, 2017 through your Separation Date will be the
“Transition Period.” During the Transition Period, you shall use your best
efforts to transition your duties and responsibilities, and perform other
assigned duties and responsibilities, as requested by the Company (the
“Transition Services”). You must continue to comply with all of your contractual
and legal obligations to the Company and comply with the Company’s policies and
procedures during the Transition Period. During the Transition Period, you will
continue to receive your current base salary, subject to standard withholdings
and deductions; will continue to accrue PTO according to Company policy; your
options will continue to vest, and you will continue to be eligible for the
Company’s standard benefits, subject to the terms of such plans and programs.











--------------------------------------------------------------------------------

Bill Dawson
June 27, 2017
Page 2 of 11


3.    CONSULTING PERIOD. If: (i) you timely sign, date, and return this
Agreement to the Company and allow all of the releases contained herein to
become effective; (ii) you comply with all of your obligations to the Company as
set forth herein during the Transition Period and thereafter; and (iii) on or
within twenty-one (21) days after the Separation Date, you sign and return to
the Company the Separation Date Release, attached hereto as Exhibit A (the
“Release”) and allow the releases contained therein to become effective; then
the Company will retain you as a consultant under the terms specified below. The
consulting relationship will commence on October 1, 2017 and continue through
March 31, 2018, unless terminated earlier pursuant to the terms set forth below
or extended by mutual written agreement (the “Consulting Period”). You
acknowledge and agree that prior to entering into this Agreement, the Company is
under no legal obligation to retain your services as a consultant after the
Separation Date and therefore this Consulting Period constitutes consideration
for your obligations as specified herein.
(a)    Consulting Services. During the Consulting Period, you will use your best
efforts to provide consulting services as may be requested by the Company in the
areas of your experience and expertise (the “Consulting Services”). The Company
anticipates that you will provide services at the request of, and subject to the
direction of, the Company’s Chief Executive Officer (“CEO”) and Chief Financial
Officer (“CFO”).
(b)    Provision of Consulting Services. You agree to exercise the highest
degree of professionalism and utilize your expertise and creative talents in
performing these services. You agree to provide Consulting Services up to a
maximum of one (1) day per week to the Company, as needed by the Company and at
times mutually agreed between you and the CEO. You will not be required to
report to the Company’s offices during the Consulting Period, except as
specifically requested by the Company. When providing such services, you shall
abide by the Company’s policies and procedures.
(c)    Consulting Fees. During the Consulting Period, you will receive
consulting fees in the amount of $15,000 per month (“Consulting Fees”). The
Consulting Fees will be paid on the last business day of each respective
calendar month of service during the Consulting Period (pro-rated for any
partial months of service). You shall seek advance written approval prior to
incurring any expenses for which you will seek reimbursement in connection with
your duties during the Consulting Period.
(d)    Equity. You were granted an option to purchase shares of the Company’s
common stock, pursuant to the Company’s 2014 Equity Incentive Plan (the “Plan”).
Notwithstanding anything to the contrary in your option agreements or the Plan,
vesting of your outstanding stock options (the “Options”) will cease as of the
Separation Date and will not continue to vest during the Consulting Period. As
an additional benefit to you, the Company will extend the time period during
which you may exercise all of your vested shares until June 30, 2019 (the
“Extended Exercise Period”). You acknowledge that the Extended Exercise Period
may change the tax treatment of certain Options and that the Company makes no
representation or warranty as











--------------------------------------------------------------------------------

Bill Dawson
June 27, 2017
Page 3 of 11


to any such tax treatment. Except as expressly modified in this paragraph, your
Options shall continue to be governed by the Plan and all applicable grant
notices and agreements.
(e)    Independent Contractor Relationship. During the Consulting Period, your
relationship with the Company will be that of an independent contractor, and
nothing in this Agreement is intended to, or should be construed to, create a
partnership, agency, joint venture or employment relationship after the
Separation Date. Except as expressly provided in this Agreement, you will not be
entitled to, and will not receive, any benefits which the Company may make
available to its employees, including but not limited to, group health or life
insurance, profit-sharing or retirement benefits.
(f)    Taxes and Withholding. The Company will not make any withholdings or
deductions, and will issue you an IRS Form 1099, with respect to any Consulting
Fees paid to you. You will be responsible for all taxes with respect to the
Consulting Fees, and you agree to indemnify, hold harmless and defend the
Company from any and all claims, liabilities, damages, taxes, fines or penalties
sought or recovered by any governmental entity, including but not limited to the
Internal Revenue Service or any state taxing authority, arising out of or in
connection with the Consulting Fees.
(g)    Limitations on Authority. During the Consulting Period, you will have no
responsibilities or authority as a consultant to the Company other than as
provided above. You will have no authority to bind the Company to any
contractual obligations, whether written, oral or implied, except with the prior
written authorization of an officer of the Company. You agree not to represent
or purport to represent the Company in any manner whatsoever to any third party
unless authorized in advance by the Company, in writing, to do so.
(h)    Confidential Information and Inventions. You agree that, during the
Consulting Period and thereafter, you will not use or disclose, in any manner
that is not authorized by the Company or essential to your performance of
specifically requested Consulting Services, any confidential or proprietary
information or materials of the Company that you obtain or develop in the course
of performing the Consulting Services. Any and all work product you create in
the course of performing the Consulting Services will be the sole and exclusive
property of the Company. As set forth in your Confidential Information and
Inventions Assignment Agreement with the Company, and subject to the limitations
set forth therein, you hereby assign to the Company all right, title, and
interest in all inventions, techniques, processes, materials, and other
intellectual property developed in the course of performing the Consulting
Services. You further acknowledge and reaffirm your continuing obligations, both
during the Consulting Period and thereafter (as applicable), under the
Confidential Information and Inventions Assignment Agreement entered into
between you and the Company, a copy of which is attached hereto as Exhibit B and
incorporated herein by reference.
(i)    Other Work Activities. Throughout the Consulting Period, you shall have
the right to engage in employment, consulting, or other work relationships in
addition to your work











--------------------------------------------------------------------------------

Bill Dawson
June 27, 2017
Page 4 of 11


for the Company, provided that such activities do not unreasonably interfere
with your obligations under this Agreement, and in any event, unless otherwise
waived in writing by the Company, do not compete or otherwise conflict with,
directly or indirectly, the business, operations and interests of the Company.
Specifically, during the Consulting Period, you are prohibited from performing
any work for any business entity that is competitive with the Company and from
engaging in any other work activity, or preparation for work activity, that is
competitive with the Company. For purposes of this Agreement, the term
“competitive” shall mean other companies or institutions that are researching
and/or developing therapies for chronic disorders of the central nervous system.
(j)    Termination of Consulting Period. The Consulting Period shall end on the
earliest to occur of the following:
(i)    March 31, 2018, unless the Consulting Period is extended by mutual
written agreement by both you and the Company; or
(ii)    Thirty (30) days after you provide written notice that you are
terminating the Consulting Period for any reason; or
(iii)    Immediately upon the Company’s written notice to you that you have
breached any of your obligations hereunder or have breached any of your
obligations under your Confidential Information and Inventions Assignment
Agreement; or
(iv)    If the Consulting Period ends pursuant to Section 3(j)(ii) or (iii), you
will be entitled to all Consulting Fees (or pro rata portion thereof) earned
through the last date that you provide Consulting Services, but you shall not
receive any Consulting Fees or compensation through March 31, 2018.
4.    HEALTH INSURANCE. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws, and by the Company’s current group health
insurance policies, you will be eligible to continue your group health insurance
benefits at your own expense. Later, you may be able to convert to an individual
policy through the provider of the Company’s health insurance, if you wish.
5.    OTHER COMPENSATION OR BENEFITS. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Separation Date, with the exception of any
vested benefits you may have under the express terms of a written
ERISA-qualified benefit plan (e.g., 401(k) account). You further acknowledge
that you are not eligible to receive, and will not receive, any severance
benefits under any Company severance plan or any other agreements with the
Company, including but not limited to, the Adamas Pharmaceuticals, Inc. Amended
and Restated Executive Severance Plan.
6.    EXPENSE REIMBURSEMENTS. You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you











--------------------------------------------------------------------------------

Bill Dawson
June 27, 2017
Page 5 of 11


seek reimbursement. The Company will reimburse you for these expenses pursuant
to its regular business practice.
7.    RETURN OF COMPANY PROPERTY. By no later than the close of business on the
Separation Date, you shall return to the Company all Company documents (and all
copies thereof) and other Company property in your possession or control. You
agree that you will make a diligent search to locate any such documents,
property and information within the timeframe referenced above. In addition, if
you have used any personally owned computer, server, or e-mail system to
receive, store, review, prepare or transmit any confidential or proprietary
data, materials or information of the Company, then within five (5) business
days after the Separation Date, you must provide the Company with a
computer-useable copy of such information and then permanently delete and
expunge such confidential or proprietary information from those systems without
retaining any reproductions (in whole or in part); and you agree to provide the
Company access to your system, as requested, to verify that the necessary
copying and deletion is done. Your timely compliance with the provisions of this
paragraph is a precondition to your receipt of the Consulting Period and other
benefits provided hereunder. Notwithstanding the foregoing, during the
Consulting Period only, the Company will permit you to retain, receive, and/or
use any equipment, documents, and information reasonably necessary to perform
the Consulting Services, all of which equipment, documents and information you
must return to the Company upon request and no later than the last day of the
Consulting Period.
8.    CONFIDENTIALITY. The provisions of this Agreement will be held in
strictest confidence by you and will not be publicized or disclosed in any
manner whatsoever; provided, however, that: (a) you may disclose this Agreement
to your immediate family; (b) you may disclose this Agreement in confidence to
your attorneys, accountants, auditors, tax preparers, and financial advisors;
and (c) you may disclose this Agreement insofar as such disclosure may be
necessary to enforce its terms or as otherwise required by law. In particular,
and without limitation, you agree not to disclose the terms of this Agreement to
any current or former Company employee.
9.    NONDISPARAGEMENT. You agree not to disparage the Company or the Company’s
officers, directors, employees, shareholders, parents, subsidiaries, affiliates,
and agents, in any manner likely to be harmful to them or their business,
business reputation or personal reputation. Likewise, the Company agrees to
direct its officers and directors not to disparage you in any manner likely to
be harmful to your personal or business reputations. Notwithstanding the
foregoing, all parties may respond accurately and fully to any question, inquiry
or request for information when required by legal process. In addition, nothing
in this provision or this Agreement is intended to prohibit or restrain the
parties in any manner from making disclosures that are protected under the
whistleblower provisions of federal or state law or regulation.
10.    NO VOLUNTARY ADVERSE ACTION. You agree that you will not voluntarily
(except in response to legal compulsion ) assist any person in bringing or
pursuing any proposed or pending litigation, arbitration, administrative claim
or other formal proceeding against the Company, its parent or subsidiary
entities, affiliates, officers, directors, employees or agents.











--------------------------------------------------------------------------------

Bill Dawson
June 27, 2017
Page 6 of 11


11.    COOPERATION. You agree to cooperate fully with the Company in connection
with its actual or contemplated defense, prosecution, or investigation of any
claims or demands by or against third parties, or other matters arising from
events, acts, or failures to act that occurred during the period of your
employment by the Company. Such cooperation includes, without limitation, making
yourself available to the Company upon reasonable notice, without subpoena, to
provide complete, truthful and accurate information in witness interviews,
depositions, and trial testimony. The Company will reimburse you for reasonable
out-of-pocket expenses you incur in connection with any such cooperation
(excluding foregone wages) and will make reasonable efforts to accommodate your
scheduling needs.
12.    NO ADMISSIONS. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.
13.    RELEASE OF CLAIMS.
(a)    General Release. In exchange for the Consulting Period and other
consideration provided to you under this Agreement to which you would not
otherwise be entitled, you hereby generally and completely release the Company,
its affiliated, related, parent and subsidiary entities, and its and their
current and former directors, officers, employees, shareholders, partners,
agents, attorneys, predecessors, successors, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to or on the date you
sign this Agreement (collectively, the “Released Claims”).
(b)    Scope of Release. The Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, expense reimbursements, severance pay, fringe benefits,
stock, stock options, or any other ownership, equity, or profits interests in
the Company; (iii) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (iv) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (v) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (the “ADEA”),
the California Labor Code (as amended), and the California Fair Employment and
Housing Act (as amended).
(c)    ADEA Waiver. You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA (the “ADEA
Waiver”), and that the consideration given for the ADEA Waiver is in addition to
anything of value to which you are











--------------------------------------------------------------------------------

Bill Dawson
June 27, 2017
Page 7 of 11


already entitled. You further acknowledge that you have been advised, as
required by the ADEA, that: (i) your ADEA Waiver does not apply to any rights or
claims that may arise after the date that you sign this Agreement; (ii) you
should consult with an attorney prior to signing this Agreement (although you
may choose voluntarily not to do so); (iii) you have twenty-one (21) days to
consider this Agreement (although you may choose voluntarily to sign it
earlier); (iv) you have seven (7) days following the date you sign this
Agreement to revoke the ADEA Waiver (by providing written notice of your
revocation to the Company’s CEO); and (v) this Agreement will not be effective
until the date upon which the revocation period has expired, which will be the
eighth day after the date that this Agreement is signed by you provided that you
do not revoke it (the “Effective Date”).
(d)    Section 1542 Waiver. YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. In giving the release herein, which
includes claims which may be unknown to you at present, you acknowledge that you
have read and understand Section 1542 of the California Civil Code, which reads
as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of any unknown or unsuspected claims herein.
(e)    Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party or under applicable law;
(ii) any rights which are not waivable as a matter of law; and (iii) any claims
for breach of this Agreement. You hereby represent and warrant that, other than
the Excluded Claims, you are not aware of any claims you have or might have
against any of the Released Parties that are not included in the Released
Claims. You understand that nothing in this Agreement limits your ability to
file a charge or complaint with the Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Occupational Safety
and Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”). You further understand this Agreement does not limit your ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. While this Agreement does not limit your right to receive an award for
information provided to the Securities and Exchange Commission, you understand
and agree that, to maximum extent permitted by law, you are otherwise waiving
any and all rights you may have to individual relief based on any claims that
you have released and any rights you have waived by signing this Agreement.











--------------------------------------------------------------------------------

Bill Dawson
June 27, 2017
Page 8 of 11


14.    REPRESENTATIONS. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible, pursuant to the
Family and Medical Leave Act or otherwise, and have not suffered any on-the-job
injury for which you have not already filed a claim.
15.    GENERAL. This Agreement, including its exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable to the fullest extent permitted by law, consistent with the intent
of the parties. This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of California
as applied to contracts made and to be performed entirely within California.
If this Agreement is acceptable to you, please sign below and return the
original to me within twenty-one (21) days.
I wish you good luck in your future endeavors.
Sincerely,
ADAMAS PHARMACEUTICALS, INC.
By:
/s/ Gregory T. Went
 
 
Gregory T. Went, Ph.D.
 
 
Chief Executive Officer and Chairman
 



Exhibit A – Separation Date Release
Exhibit B - Confidential Information and Inventions Assignment Agreement




ACCEPTED AND AGREED:











--------------------------------------------------------------------------------

Bill Dawson
June 27, 2017
Page 9 of 11


/s/ William J. Dawson
 
William J. Dawson
 
 
 
June 27, 2017
 
Date
 












--------------------------------------------------------------------------------


admslogo.jpg [admslogo.jpg]




EXHIBIT A
Separation Date Release
(To be signed on or within twenty-one (21) days after the Separation Date.)
In consideration for the various benefits provided to me by Adamas
Pharmaceutical, Inc. (the “Company”) pursuant to the Transition and Separation
Agreement with the Company dated June ____, 2017, (the “Agreement”), I agree to
the terms below.
I hereby generally and completely release the Company, its affiliated, related,
parent and subsidiary entities, and its and their current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, insurers, affiliates, and assigns (collectively, the “Released
Parties”) from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to or on the date I sign this Agreement
(collectively, the “Released Claims”).


The Released Claims include, but are not limited to: (i) all claims arising out
of or in any way related to my employment with the Company, or the termination
of that employment; (ii) all claims related to my compensation or benefits from
the Company, including salary, bonuses, commissions, vacation, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership, equity, or profits interests in the Company; (iii) all claims
for breach of contract, wrongful termination, and breach of the implied covenant
of good faith and fair dealing; (iv) all tort claims, including claims for
fraud, defamation, emotional distress, and discharge in violation of public
policy; and (v) all federal, state, and local statutory claims, including claims
for discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (the “ADEA”), the California Labor Code (as
amended), and the California Fair Employment and Housing Act (as amended).


I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I have under the ADEA, and that the consideration given for the waiver
and releases I have given in this Release is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised, as
required by the ADEA, that: (i) my waiver and release does not apply to any
rights or claims that arise after the date I sign this Release; (ii) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (iii) I have twenty-one (21) days to consider this
Release (although I may choose voluntarily to sign it sooner); (iv) I have seven
(7) days following my signing of this Release to revoke the Release by providing
written notice of my revocation; and (v) this Release will not be effective
until the date upon which the revocation period has expired unexercised, which
will be the eighth day after I sign this Release provided that I do not revoke
it (the “Effective Date”).













--------------------------------------------------------------------------------

Bill Dawson
June 27, 2017
Page 10 of 11


Furthermore, in giving the releases set forth in this Release, which include
claims which may be unknown to me at present, I acknowledge that I have read and
understand Section 1542 of the California Civil Code which reads as follows: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” I hereby expressly waive and relinquish all rights and benefits
under that section and any law or legal principle of similar effect in any
jurisdiction with respect to my release of claims herein, including but not
limited to the release of unknown and unsuspected claims.
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (i) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party or under applicable law; (ii) any rights which cannot be
waived as a matter of law; (iii) any rights I have to file or pursue a claim for
workers’ compensation or unemployment insurance; and (iv) any claims for breach
of this Agreement. I understand that nothing in this Agreement limits my ability
to file a charge or complaint with the Equal Employment Opportunity Commission,
the Department of Labor, the National Labor Relations Board, the Occupational
Safety and Health Administration, or any other federal, state or local
governmental agency or commission (“Government Agencies”). I further understand
that this Agreement does not limit my ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company.


I hereby represent that I have been paid all compensation owed and for all hours
worked, have received all the leave and leave benefits and protections for which
I am eligible, pursuant to the Family and Medical Leave Act or otherwise, and
have not suffered any on-the-job injury for which I have not already filed a
claim.




 
By:
 
 
 
William J. Dawson
 
 
 
 
Date:
 
 
 
 














--------------------------------------------------------------------------------

Bill Dawson
June 27, 2017
Page 11 of 11


EXHIBIT B
Confidential Information and Invention Assignment Agreement













